Kennedy, J.,
decided that the cestui que use was competent to make the affidavit, and the. rule was discharged.*

 The oath on an appeal from award may be administered by the deputy of the prothonotary, in virtue of a general parol' delegation. Reigart v. M'Grath, 16 S. & R. 65. And where the record shows that the writ was signed by a clerk of the prothonotary, the court is bound to take notice that he was the deputy, and had authority to administer the oath on appeal from an award. Drumheller v. Mumaw, 9 Barr 19. A person sued in representative character, as an administrator, is not exempted from making the usual affidavit on an appeal from an award. M'Connel v. Morton, 1 Jones 398.